Dismissed and Memorandum Opinion filed November 10, 2005








Dismissed and Memorandum Opinion filed November 10,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00763-CR
NO.
14-05-00764-CR
____________
 
AUBIN LEE
SIMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause Nos. 1017938
& 1017939
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two charges of indecency
with a child.  On July 5, 2005, in
accordance with the terms of plea bargain agreements with the State, the trial
court sentenced appellant in each case to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice, with the
sentences to be served concurrently. 
Appellant filed a pro se notice of appeal in each case.  Because appellant has no right to appeal, we
dismiss.  




In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that each is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 10, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App.
P. 47.2(b).